Citation Nr: 0018680	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  99-03 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
rheumatoid arthritis, currently rated as 40 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran and his son



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from January 1942 to November 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the RO. 

The veteran testified before a Hearing Officer at the RO in 
March 1999.


REMAND

In this case, the veteran contends that his service-connected 
rheumatoid arthritis is more disabling than is represented by 
the 40 percent rating currently assigned to that disability.  
Historically, the veteran was granted service connection for 
arthritis in December 1950.  At that time, his service-
connected arthritis was evaluated as 10 percent disabling.  
In December 1973, the RO recharacterized the veteran's 
disability as rheumatoid arthritis and assigned a 40 percent 
rating. 

A review of the more recent medical evidence shows the 
veteran was afforded a VA examination in April 1998.  The 
veteran reported a history of pain in his shoulders, hands 
and in his left knee.  He stated he had flare-ups from time 
to time, brought on without any definite precipitating 
factors.  He related that during flare-ups his limitation of 
motion was markedly hampered.  The veteran indicated he used 
a walker and wore a brace on his left knee.  It was noted the 
veteran was not working and that his arthritis markedly 
affected activities of daily living.  

The veteran was able to touch each finger to the thumb.  He 
lacked a half inch placing all the fingers in the mid 
transverse fold of the palm and 3/4 of an inch placing the 
right thumb on the mid transverse fold of the palm.  Full 
extension of the left knee with flexion to 90 degrees was 
reported.  Full elevation of the shoulders was to 150 
degrees, bilateral abduction to 110 degrees, internal 
rotation to 90 degrees, external left rotation was to 30 
degrees, and right rotation was to 40 degrees.  All of the 
movements caused pain.  There was no fatigue, weakness or 
lack of endurance.  There was some enlargement of the left 
knee joint.  No edema, effusion, instability, weakness, 
tenderness, redness, or heat was seen in any of the joints at 
that time.  Weight bearing was not good, evidenced by the 
veteran's use of a walker.  There was no ankylosis, no 
shortening and no inflammatory arthritis during the 
examination.  The diagnosis was rheumatoid arthritis.

Outpatient treatment reports from the Richmond VA Medical 
Center from 1992 to 1998 show that the veteran suffered from 
degenerative joint disease.

A February 1999 letter to the RO from one of the veteran's 
private treating physicians indicated the veteran had been 
under his care for thirty years, and that the veteran's 
arthritis had gotten worse during that time.  The physician 
noted the veteran had to decrease his activity because of the 
arthritis.  The physician indicated the arthritis in the 
veteran's knees was now so bad he had difficulty getting 
around and difficulty getting out of a chair.  The physician 
stated the veteran had also developed diabetes over the 
years, had been unable to control his weight due to 
inactivity, and had hypertension, fluid retention, and 
congestive heart failure over the years.  In addition, the 
physician noted the veteran had been determined to have heart 
disease, had been anemic in the past, and had a bone marrow.  
The physician's assessment as to the veteran's disability was 
as follows:  "He is 100% disabled, because of his multiple 
disease process.  As to his arthritis, if this was his only 
problem, I would still say that would be 100% disabling at 
the present time."

Under the applicable rating criteria, for rheumatoid 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5002 
(1999), a 100 percent evaluation is warranted for evidence of 
rheumatoid arthritis (atrophic) as an active process, with 
constitutional manifestations associated with active joint 
involvement, which is totally incapacitating.  38 C.F.R. § 
4.71a, DC 5002 (1999).  A 60 percent evaluation is warranted 
for rheumatoid arthritis as an active process with less than 
the criteria for 100 percent but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods.  Id.  A 40 percent 
evaluation is warranted for rheumatoid arthritis as an active 
process with symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or more 
times a year.  Id.

The provisions of DC 5002 indicate that chronic residuals of 
rheumatoid arthritis, such as limitation of motion or 
ankylosis, favorable or unfavorable, are rated under the 
appropriate DCs for the specific joints involved.  38 C.F.R. 
§ 4.71a, DC 5002 (1999).  Where, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the codes a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5002.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.

DC 5002 notes that the rating for the active process will not 
be combined with the residual ratings for limitation of 
motion or ankylosis and that the higher evaluation should be 
assigned.  Id.

The facts in the instant case raise the question as to 
whether the veteran's joint complaints are due to a 
degenerative process or whether it is related to his service 
connected rheumatoid arthritis.  In addition, even assuming 
that all of his complaints are due to the service-connected 
rheumatoid arthritis, the record does not clearly demonstrate 
whether the veteran's rheumatoid arthritis is currently in an 
active process.  Such question would have to be resolved 
considering a February 1999 letter indicates the veteran has 
suffered from anemia.  As the Board is not free to exercise 
is own medical judgment, the case must be remanded for 
medical clarification. 

In addition to affording the veteran a VA examination, the RO 
should also obtain and add to the claims file any additional 
VA or private treatment records pertaining to treatment of 
the veteran's service-connected rheumatoid arthritis.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
in order to obtain and associate with the 
claims file all available recent VA 
and/or private medical records concerning 
treatment received by the veteran for his 
service-connected disability, not already 
associated with the claims file.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent and severity of the 
service-connected rheumatoid arthritis.  
In this regard, the examiner should 
specifically identify each joint affected 
by rheumatoid arthritis, as opposed to 
joints affected by a degenerative 
process.  All findings must be reported 
in detailed and all indicated testing 
must be accomplished.  The examiner must 
specifically determine whether the 
veteran's rheumatoid arthritis is in an 
active process or whether chronic 
residuals of such condition exist.  If 
the examiner determines that the 
veteran's rheumatoid arthritis is in an 
active process, then he/she should 
indicate whether the veteran suffers from 
anemia, and/or weight loss as a result of 
such condition.  In addition, he/she must 
also note the number of documented 
severely incapacitating exacerbations the 
veteran has per year.  The examiner 
should be provided with a copy of this 
remand, as well as the rating criteria.  
The veteran's claims folder should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.

3.  After undertaking any additional 
development deemed appropriate, including 
any additional indicated specialist 
examinations, the RO should again review 
the veteran's claims for increase.  If 
the benefits sought on appeal are not 
granted, he and his representative should 
be issued a Supplemental Statement of the 
Case, to include the new regulatory 
criteria, and be afforded a reasonable 
opportunity to reply thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	K. OSBORNE
	Acting, Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




